Order entered July 16, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00160-CV

 IN RE BRIDGET PARSON A/K/A BRIDGET BROWN PARSON, Relator


           Original Proceeding from the County Court at Law No. 2
                            Dallas County, Texas
                     Trial Court Cause No. CC-15-01563

                                    ORDER
                   Before Justices Molberg, Reichek, and Smith

      Relator has filed a notice stating that she has filed for bankruptcy in the

United States Bankruptcy Court. Pursuant to 11 U.S.C. § 362, further action in this

cause is automatically stayed. See TEX. R. APP. P. 8.2.

      Accordingly, for administrative purposes, this cause is ABATED. It may be

reinstated on prompt motion by any party showing that the stay has been lifted and

specifying what further action, if any, is required from this Court. See TEX. R.

APP. P. 8.3.

                                             /s/   AMANDA L. REICHEK
                                                   JUSTICE